             Case 1:18-cv-02296-AJN Document 45 Filed 10/21/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
EVERYTOWN FOR GUN SAFETY SUPPORT
FUND,

                     Plaintiff,                                        18 Civ. 2296 (AJN)

              v.                                                       NOTICE OF APPEAL

BUREAU OF ALCOHOL, TOBACCO,
FIREARMS, AND EXPLOSIVES,

                     Defendant.
-------------------------------------------------------------- x

     Notice is hereby given that the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”),
defendant in the above-named case, hereby appeals to the United States Court of Appeals for the
Second Circuit from the final judgment entered in this action on August 21, 2019.

Dated:        New York, New York                                   Respectfully submitted,
              October 21, 2019
                                                                   GEOFFREY S. BERMAN
                                                                   United States Attorney for the
                                                                   Southern District of New York
                                                                   Attorney for Appellant ATF

                                                         By:       /s/ Tomoko Onozawa
                                                                   TOMOKO ONOZAWA
                                                                   Assistant United States Attorney
                                                                   86 Chambers Street
                                                                   New York, New York 10007
                                                                   Telephone: (212) 637-2721
                                                                   Fax: (212) 637-2686
                                                                   E-mail: tomoko.onozawa@usdoj.gov
TO: Clerk of Court
    United States Court of Appeals for the Second Circuit
    United States Courthouse
    40 Foley Square
    New York, New York 10007

       Eric Tirschwell, Esq.
       Alla Lefkowitz, Esq.
       Everytown for Gun Safety Support Fund
       132 East 43rd Street, No. 657
       New York, New York 10017

       Laurence S. Lustberg, Esq.
       Gibbons P.C.
       One Gateway Center
       Newark, New Jersey 07102-5310
